SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: June 30, 2007 OR [_] Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from: to . Commission File Number: 000-49670 ULURU Inc. (Name of Small Business Issuer in its Charter) Nevada 41-2118656 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4452 Beltway Drive Addison, Texas75001 (Address of principal executive offices) Registrant's telephone number, including area code: (214) 905-5145 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $.001 par value Securities registered pursuant to Section 12(g) of the Act: None Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes [ ] No [X] The number of outstanding shares of registrant's Common Stock on August 9, 2007 was 62,127,933. Transitional Small Business Disclosure Format. Yes [ ] No [X] - 1 - Table of Contents ULURU Inc. FORM 10-QSB For the Three Months Ended JUNE 30, 2007 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 29 - 2 - Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ULURU Inc. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2007 December 31, 2006 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ 16,260,910 $ 16,918,007 Accounts receivable 65,856 672,534 Inventory 314,792 -0- Prepaid expenses and deferred charges 157,734 265,935 Total Current Assets 16,799,292 17,856,476 Property and Equipment, net 1,182,199 691,132 Other Assets Patents, net 11,570,549 12,098,869 Deposits 20,749 20,749 Total Other Assets 11,591,298 12,119,618 TOTAL ASSETS $ 29,572,789 $ 30,667,226 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 696,002 $ 273,534 Accrued liabilities 398,144 475,218 Accrued liabilities – related party 1,484 63,984 Deferred revenue – current portion 55,147 -0- Royalty advance 173,220 219,268 Asset purchase obligation -0- 350,000 Total Current Liabilities 1,323,997 1,382,004 Long Term Liabilities Deferred revenue, net – less current portion 523,005 -0- TOTAL LIABILITIES 1,847,002 1,382,004 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, 20,000 shares authorized, none issued Common Stock: $ 0.001 par value, 200,000,000 shares authorized; Issued and outstanding : 62,127,933 at June 30, 2007 and 59,896,939 at December 31, 2006 62,128 59,897 Additional paid-in capital 42,380,915 41,886,896 Accumulated(deficit) (14,717,256 ) (12,661,571 ) TOTAL STOCKHOLDERS’ EQUITY 27,725,787 29,285,222 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 29,572,789 $ 30,667,226 The accompanying notes are an integral part of these consolidated financial statements. - 3 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three MonthsEnded June 30, Six Months Ended June 30, 2007 2006 2007 2006 REVENUES License fees $ 16,831 $ 155,037 $ 154,880 $ 155,037 Royalty income 81,456 69,943 136,918 252,115 Product sales -0- 75,578 -0- 75,578 Other 20,501 11,664 210,501 96,656 Total Revenues 118,788 312,222 502,299 579,386 COSTS AND EXPENSES Cost of goods sold -0- 96,520 -0- 96,520 Research and development 553,755 477,725 1,119,163 954,121 General and administrative 693,588 462,878 1,288,826 745,907 Amortization 268,630 262,550 534,173 519,724 Depreciation 17,173 17,173 33,877 31,898 Total Costs and Expenses 1,533,146 1,316,846 2,976,039 2,348,170 OPERATING (LOSS) (1,414,358 ) (1,004,624 ) (2,473,740 ) (1,768,784 ) Other Income (Expense) Interest and miscellaneous income 205,825 2,830 419,630 11,210 Interest expense -0- (610,461 ) (1,574 ) (984,464 ) Commitment fee – Standby Equity Agreement -0- -0- -0- (1,787,940 ) NET (LOSS) $ (1,208,533 ) $ (1,612,255 ) $ (2,055,684 ) $ (4,529,978 ) Basic and diluted net (loss) per common share $ (0.02 ) $ (0.13 ) $ (0.03 ) $ (0.38 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 61,916,935 12,844,311 61,326,745 11,937,440 The accompanying notes are an integral part of these consolidated financial statements. - 4 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 OPERATING ACTIVITIES : Net (loss) $ (2,055,684 ) $ (4,529,978 ) Adjustments to reconcile net (loss) to net cash used in operating activities: Amortization 534,173 519,724 Depreciation 33,877 31,898 Commitment fee – Standby Equity Agreement -0- 1,787,940 Interest expense – financing costs -0- 164,548 Interest expense – imputed -0- 208,915 Share-based compensation for stock and options issued to employees 55,473 -0- Share-based compensation foroptions issued to non-employees 165,837 -0- Change in operating assets and liabilities: Accounts receivable 606,678 29,087 Inventory (314,792 ) 44,013 Prepaid expenses and deferred charges 108,201 143,850 Deposits -0- (17,506 ) Accounts payable 422,468 97,069 Accrued liabilities (139,574 ) (174,411 ) Deferred revenue 578,152 -0- Royalty advance (46,048 ) (211,678 ) Accrued interest -0- 379,012 Total 2,004,445 3,002,461 Net Cash (Used in) Operating Activities (51,239 ) (1,527,517 ) INVESTING ACTIVITIES : Purchase of property and equipment (530,797 ) (132,655 ) Recapitalization of the Company -0- 128,045 Net Cash (Used in) Investing Activities (530,797 ) (4,610 ) FINANCING ACTIVITIES : Repayment of capital lease obligation -0- (17,974 ) Payment of asset purchase obligation (350,000 ) -0- Proceeds from warrant exercises 274,939 -0- Receipt of stock subscription receivable -0- 22 Net Cash (Used in) Financing Activities (75,061 ) (17,952 ) Net (Decrease) in Cash (657,097 ) (1,550,079 ) Cash,beginning of period 16,918,007 1,610,357 Cash,end of period $ 16,260,910 $ 60,278 Supplemental Schedule of Noncash Investing and Financing Activities : Issuance of 1,527,061 shares of common stock pursuant tocashless exercise of warrants to purchase 1,534,400 shares of common stock. $ -0- Non-monetary net liabilities assumed in a recapitalization of the Company on March 31, 2006. Liabilities assumed $ 13,694,962 Less : Non-cash assets 12,006,690 Less : Cash received in recapitalization 128,045 Total non-monetary net liabilities assumed $ 1,560,227 OTHER SUPPLEMENTAL INFORMATION Cash paid for interest $ 1,574 $ 237,777 The accompanying notes are an integral part of these consolidated financial statements. - 5 - Table of Contents ULURU Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.BASIS OF PRESENTATION AND COMPANY OVERVIEW In the opinion of management, the accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of June 30, 2007 and the results of its operations for the three and six months ended June 30, 2007 and 2006 and cash flows for the six months ended June 30, 2007 and 2006 have been made. Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Form 10-KSB filed with the Securities and Exchange Commission on March 19, 2007. Company Overview ULURU Inc. (hereinafter “we”, “our”, “us”, “ULURU”, or the “Company”) is a Nevada corporation.We are an emerging pharmaceutical company focused on establishing a market leadership position in the development of wound management, plastic surgery and oral care products utilizing innovative drug delivery solutions to improve the clinical outcome of patients and provide a pharmacoeconomic benefit to healthcare providers. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies used in the preparation of these financial statements: Principles of Consolidation The accompanying consolidated financial statements include the accounts of ULURU Inc., a Nevada corporation, and its wholly-owned subsidiary, Uluru Delaware Inc., a Delaware corporation.All significant intercompany accounts and transactions have been eliminated in consolidation.Both companies have a December 31 year end. - 6 - Table of Contents Use of Estimates in the Preparation of Consolidated Financial Statements The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates and assumptions.These differences are usually minor and are included in our consolidated financial statements as soon as they are known.Our estimates, judgments, and assumptions are continually evaluated based on available information and experience. Because of the use of estimates inherent in the financial reporting process, actual results could differ from those estimates. Basic and Diluted Net Loss Per Share In accordance with SFAS No. 128, Earnings per Share, basic earnings (loss) per common share is computed by dividing net income (loss) by the weighted average number of common shares outstanding for the period.Diluted earnings (loss) per common share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period increased to include potential dilutive common shares.The effect of outstanding stock options, restricted vesting common stock and warrants, when dilutive, is reflected in diluted earnings (loss) per common share by application of the treasury stock method.We have excluded all outstanding stock options, restricted vesting common stock and warrants from the calculation of diluted net loss per common share because all such securities are antidilutive for all periods presented. Shares used in calculating basic and diluted net loss per common share exclude these potential common shares: Three MonthsEnded June 30, 2007 2006 Antidilutive warrants to purchase common stock 6,156,667 5,000,000 Antidilutive options to purchase common stock 1,540,000 -0- Restricted vesting common stock 56,035 -0- Total 7,752,702 5,000,000 Income Taxes We use the liability method of accounting for income taxes pursuant to Statement of Financial Accounting Standards Board Statement No. 109.Under this method, deferred income taxes are recorded to reflect the tax consequences in future periods of temporary differences between the tax basis of assets and liabilities and their financial statement amounts at year-end. - 7 - Table of Contents Revenue Recognition We recognize revenue from license payments not tied to achieving a specific performance milestone ratably during the period over which we are obligated to perform services. The period over which we are obligated to perform services is estimated based on available facts and circumstances. Determination of any alteration of the performance period normally indicated by the terms of such agreements involves judgment on management's part. License revenues are earned when received from foreign sub-licensees as there is no control by us over the foreign sub-licensees and no performance criteria to which we are subject. We recognize revenue ratably from performance payments, when such performance is substantially in our control and when we believe that completion of such performance is reasonably probable, over the period during which we estimate that we will complete such performance obligations. Substantive at-risk milestone payments, which are based on achieving a specific performance milestone when performance of such milestone is contingent on performance by others or for which achievement cannot be reasonably estimated or assured, are recognized as revenue when the milestone is achieved and the related payment is due, provided that there is no substantial future service obligation associated with the milestone. Revenue in connection with license arrangements is recognized over the term of the arrangement and is limited to payments collected or due and reasonably assured of collection. In circumstances where the arrangement includes a refund provision, we defer revenue recognition until the refund condition is no longer applicable unless, in our judgment, the refund circumstances are within our operating control and unlikely to occur. We recognize revenue and related costs from the sale of our products at the time the products are shipped to the customer. Sponsorship income has no significant associated costs since it is being paid only for information pertaining to a specific research and development project in which the sponsor may become interested in acquiring products developed thereby. Payments received in advance of being recognized as revenue are deferred. Contract amounts are not recognized as revenue until the customer accepts or verifies the research results. Research and Development Expenses Pursuant to SFAS No. 2, Accounting for Research and Development Costs, our research and development costs are expensed as incurred. Research and development expenses include, but are not limited to, payroll and related expense, lab supplies, preclinical development cost, clinical trial expense, outside manufacturing and consulting expense. The cost of materials and equipment or facilities that are acquired for research and development activities and that have alternative future uses are capitalized when acquired. There were no such capitalized materials, equipment or facilities for the three and six months ended June 30, 2007. - 8 - Table of Contents Cash Equivalents For purposes of the accompanying financial statements, we consider all highly liquid investments with original maturities of three months or less when purchased to be cash equivalents. We invest cash in excess of immediate requirements in money market accounts, certificates of deposit, corporate commercial paper with high quality ratings, and U.S. government securities taking into consideration the need for liquidity and capital preservation.These investments are not held for trading or other speculative purposes.We are exposed to credit risk in the event of default by high quality corporations and by financial institutions to the extent that cash balances with financial institutions are in excess of amounts that are insured by the Federal Deposit Insurance Corporation, generally $100,000 per account. Allowance for Doubtful Accounts We estimate the collectibility of our trade accounts receivable. In order to assess the collectibility of these receivables, we monitor the current creditworthiness of each customer and analyze the balances aged beyond the customer's credit terms. Theses evaluations may indicate a situation in which a certain customer cannot meet its financial obligations due to deterioration of its financial viability, credit ratings or bankruptcy. The allowance requirements are based on current facts and are reevaluated and adjusted as additional information is received. Trade accounts receivable are subject to an allowance for collection when it is probable that the balance will not be collected. As of June 30, 2007 and December 31, 2006, no allowance for collectibility was needed and there were no accounts written off as uncollectible during the six months ended June 30, 2007 and the year ended December 31, 2006. Inventory Inventories are stated at the lower of cost or market value. Raw material inventory cost is determined on the first-in, first-out method. Costs of finished goods are determined by an actual cost method. Property and Equipment Property and equipment are recorded at cost. Depreciation is provided over the estimated useful lives of the related assets using the straight-line method.Estimated useful lives for property and equipment categories are as follows: Furniture, fixtures, and laboratory equipment 7 years Computer and office equipment 5 years Computer software 3 years Leasehold improvements Lease term Prepaid Expenses and Deferred Charges From time to time fees are payable to the Federal Food and Drug Administration (“FDA”) in connection with new drug applications submitted by the Company and annual user drug prescription fees. Such fees are being amortized ratably over the FDA’s prescribed fiscal period of 12 months ending September 2007. - 9 - Table of Contents Patents and Applications We expense internal patent and application costs as incurred because, even though we believe the patents and underlying processes have continuing value, the amount of future benefits to be derived therefrom are uncertain. Purchased patents are capitalized and amortized over the life of the patent. Impairment of Assets In accordance with the provisions of Statement of Financial Accounting Standards No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets, our policy is to evaluate whether there has been a permanent impairment in the value of long-lived assets, certain identifiable intangibles and goodwill when certain events have taken place, or at least annually, that indicate the remaining unamortized balance may not be recoverable. When factors indicate that the intangible assets should be evaluated for possible impairment, we use an estimate of related undiscounted cash flows. There has been no impairment losses determined or recorded for the three and six months ended June 30, 2007. Derivatives We occasionally issue financial instruments that contain an embedded instrument. At inception, we assess whether the economic characteristics of the embedded derivative instrument are clearly and closely related to the economic characteristics of the financial instrument (host contract), whether the financial instrument that embodies both the embedded derivative instrument and the host contract is currently measured at fair value with changes in fair value reported in earnings, and whether a separate instrument with the same terms as the embedded instrument would meet the definition of a derivative instrument. If the embedded derivative instrument is determined not to be clearly and closely related to the host contract, is not currently measured at fair value with changes in fair value reported in earnings, and the embedded derivative instrument would qualify as a derivative instrument, the embedded derivative instrument is recorded apart from the host contract and carried at fair value with changes recorded in current-period earnings. We determined that all embedded items associated with financial instruments during 2006 which qualify for derivative treatment, were properly separated from their host.As of June 30, 2007, we did not have any derivative instruments. Concentrations of Credit Risk Financial instruments, consisting primarily of cash and cash equivalents, that potentially expose us to concentrations of credit risk due to the use of a limited number of banking institutions and due to maintaining cash balances in banks, which, at times, may exceed the limits of amounts insured by the Federal Deposit Insurance Corporation (FDIC).At June 30, 2007 and December 31, 2006 our cash and cash equivalents totaled $16,260,910 and $16,918,007, respectively.However, because deposits are maintained at high quality financial institutions, we do not believe that there is a significant risk of loss of uninsured amounts. We also invest cash in excess of immediate requirements in corporate commercial paper with high quality ratings.These investments are not held for trading or other speculative purposes.We are exposed to credit risk in the event of default by these high quality corporations Concentration of credit risk with respect to trade accounts receivable are customers with balances that exceed 5% of total consolidated trade accounts receivable at June 30, 2007 and at December 31, 2006.Two customers exceeded the 5% threshold, one with 69% and the other with 31%, at June 30, 2007 and two customers exceeded the 5% threshold at December 31, 2006, one with 87% and the other with 12%.We believe that the customer accounts are collectible as of June 30, 2007. - 10 - Table of Contents NOTE 3.THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS Recently Adopted Accounting Standards In May2005, the FASB issued Statement of Financial Accounting Standards No.154, Accounting Changes and Error Corrections (“SFAS No.154”). SFAS No.154 requires retrospective application to prior-period financial statements of changes in accounting principles, unless a new accounting pronouncement provides specific transition provisions to the contrary or it is impracticable to determine either the period-specific effects or the cumulative effect of the change. SFAS No.154 also redefines “restatement” as the revising of previously issued financial statements to reflect the correction of an error. We adopted the provision of SFAS No.154 in the first fiscal quarter of 2006. The adoption did not have a material effect on our consolidated financial statements. Effective January 1, 2006, we adopted the fair value recognition provisions of SFAS 123R, Share-Based Payments ("SFAS No.123(R)"), which is a revision of SFAS No. 123. The value of each employee stock option granted is estimated on the grant date under the fair value method using the Black-Scholes option pricing model.For options granted after January 1, 2006, we amortize the fair value on a straight-line basis. All options are amortized over the requisite service period of the awards, which are generally the vesting periods.We did not have any unvested employee stock options prior to January 1, 2006. Stock-based awards issued to non-employees are accounted for using the fair value method and are remeasured to fair value at each period end until the earlier of the date that performance by the non-employee is complete or a performance commitment has been obtained. The fair value of each award to non-employees is estimated using the Black-Scholes option pricing model. In February2006, the FASB issued Statement of Financial Accounting Standards No.155, Accounting for Certain Hybrid Financial Instruments — an amendment of FASB Statements No.133 and 140 (“SFAS No.155”).SFAS No.155 permits an entity to measure at fair value any financial instrument that contains an embedded derivative that otherwise would require bifurcation. This statement is effective for all financial instruments acquired, issued, or subject to a remeasurement event occurring after the beginning of an entity’s first fiscal year that begins after September15, 2006.The adoption did not have a material effect on our consolidated financial statements. In June2006, the FASB issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes — An Interpretation of FASB Statement No.109 (“FIN 48”), which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 will be effective for fiscal years beginning after December15, 2006.The adoption did not have a material effect on our consolidated financial statements. In September 2006, the FASB issued SFAS 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R) (“SFAS 158”).SFAS 158 requires an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income. This guidance is effective as of the end of the fiscal year for years ending after December 15, 2006. The adoption did not have a material effect on our consolidated financial statements. New Accounting Standards Not Yet Adopted In September2006, the FASB issued Statement of Financial Accounting Standards No.157, Fair Value Measurements (“SFAS No.157”), which defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements. SFAS No.157 will be effective for fiscal years beginning after November15, 2007, which is the Company’s fiscal year 2008. We have not yet evaluated the potential impact of adopting SFAS No.157 on our consolidated financial statements. In February 2007, the Financial Accounting Standards Board ("FASB") issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 "Accounting for Certain Investments in Debt and Equity Securities" applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity's first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157.We have not yet evaluated the potential impact of adopting SFAS No. 159 on our consolidated financial statements. - 11 - Table of Contents NOTE 4.SEGMENT INFORMATION We operate in one business segment, the research, development and commercialization of pharmaceutical products that address unmet medical needs.Our entire business is managed by a single management team, which reports to the Chief Executive Officer. Our revenues are currently derived primarily from one licensee for domestic activities and from one licensee for international activities. Domestic revenues represented 38% and 45% for the three months ended June 30, 2007 and 2006, respectively.International revenues were 62% and 55% for the three months ended June 30, 2007 and 2006, respectively.Domestic revenues represented 51% and 66% for the six months ended June 30, 2007 and 2006, respectively.International revenues were 49% and 34% for the six months ended June 30, 2007 and 2006, respectively.The following table summarizes our sources of revenues by geographic area: Three Months Ended June 30, Six Months Ended June 30, Revenues 2007 2006 2007 2006 Domestic $ 45,431 $ 139,662 $ 256,549 $ 383,912 International 73,357 172,560 245,750 195,474 Total $ 118,788 $ 312,222 $ 502,299 $ 579,386 NOTE 5.INVENTORY As of June 30, 2007, our inventory was comprised of raw material, Amlexanox, the active ingredient in Aphthasol®, and work-in-progress costs for the production of Aphthasol®.We also have approximately $49,000 of additional value associated with our raw materials inventory; however, no cost basis was assigned to this portion of the inventory as it was acquired at no cost.A summary of inventory as of June 30, 2007 and December 31, 2006 follows: Inventory June 30, 2007 December 31, 2006 Inventory – Amlexanox (raw material) $ 137,311 $ -0- Inventory – Work in Progress (Aphthasol®) 177,481 -0- Total $ 314,792 $ -0- NOTE 6.PROPERTY AND EQUIPMENT As of June 30, 2007 and December 31, 2006, a summary of property and equipment is as follows: Property and equipment June 30, 2007 December 31, 2006 Laboratory equipment $ 398,876 $ 316,853 Manufacturing equipment 699,257 269,000 Computers, office equipment, and furniture 107,746 103,902 Computer software 4,108 4,108 Leasehold improvements 92,917 78,244 1,302,904 772,107 Less: accumulated depreciation and amortization 120,705 80,975 Property and equipment, net $ 1,182,199 $ 691,132 - 12 - Table of Contents NOTE 7.PATENTS As of June 30, 2007 and December 31, 2006, a summary of patents is as follows: Patents June 30, 2007 December 31, 2006 Zindaclin® $ 3,729,000 $ 3,729,000 Amlexanox (Aphthasol®) 2,090,000 2,090,000 Amlexanox (OraDisc™ A) 6,873,080 6,873,080 OraDisc™ 73,000 73,000 Hydrogel nanoparticle aggregate 589,858 589,858 13,354,938 13,354,938 Less: accumulated amortization 1,784,389 1,256,069 Patents, net $ 11,570,549 $ 12,098,869 NOTE 8.ACCRUED LIABILITIES As of June 30, 2007 and December 31, 2006, a summary of accrued liabilities is as follows: Accrued Liabilities June 30, 2007 December 31, 2006 Accrued taxes – payroll $ 106,299 $ 106,302 Accrued compensation/benefits 183,845 298,040 Accrued insurance payable -0- 70,876 Contract research payable 108,000 -0- Total accrued liabilities $ 398,144 $ 475,218 The accrued taxes- payroll relate to advances obtained by the former president of the Company, which were treated as the net amount of compensation paid to him in 2005 since applicable withholding taxes were never paid at that time. The difference between the advances paid and the gross amount of the compensation relates to the unpaid taxes, interest and penalties accrued through June 30, 2007.Management is of the opinion that the advances and the payroll taxes reported as owed may be ultimately settled with the former president. NOTE 9.STOCKHOLDERS’
